DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 19, 2019 and January 9, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, discloses that, “the housing of the extractor accessory tool comprises an ultrasonic tool receiver configured to selectively receive the ultrasonic tool.” However, it is unclear how housing (93) of the extractor accessory tool includes, “an ultrasonic tool receiver configured to selectively receive the ultrasonic tool.” because housing (93) is configured to selectively receive the ultrasonic tool housing (72), not, the ultrasonic tool (70) itself (see Figure 2). In other words, since the ultrasonic tool (70) is attached to an ultrasonic tool housing (72), which is further attached to the housing (93) of the extractor accessory tool, how does housing (93) selectively receive the ultrasonic tool (70)? What element of housing (93) forms the ultrasonic tool receiver that selectively receives the ultrasonic tool? In order to expedite prosecution, the examiner has interpreted this claim as requiring that, “the housing of the extractor accessory tool comprises an ultrasonic tool receiver configured to selectively receive an ultrasonic tool housing”. However, appropriate correction is respectfully requested. 
Claim 5, further discloses, “that one of the ultrasonic tool receiver or the ultrasonic tool comprises a detent and the other of the ultrasonic tool receiver or the ultrasonic tool comprises a detent opening configured to receive the detent to secure the ultrasonic tool within the ultrasonic tool receiver.” However, it is unclear how the ultrasonic tool (70) comprises a detent or a detent opening for coupling with the ultrasonic tool receiver. Did the applicant mean to disclose that, that one of the ultrasonic tool receiver or the ultrasonic tool housing comprises a detent and the other of the ultrasonic tool receiver or the ultrasonic tool housing comprises a detent opening configured to receive the detent to secure the ultrasonic tool housing with the ultrasonic tool receiver.” In addition, Figure 2 clearly shows that the ultrasonic tool housing (72) extends over the tool receiver (91), Thus, how can the ultrasonic tool housing be within the ultrasonic tool receiver? In order to expedite prosecution, the examiner has interpreted this claim as requiring that, “that one of the ultrasonic tool receiver or the ultrasonic tool housing comprises a detent and the other of the ultrasonic tool receiver or the ultrasonic tool housing comprises a detent opening configured to receive the detent to secure the ultrasonic tool housing with the ultrasonic tool receiver.” However, appropriate correction is respectfully requested.
Claim 6, discloses that,  “the ultrasonic tool operably couples the first end of the housing.” However, it is unclear how the ultrasonic tool (70) operably couples the first end of the housing. Again, the first end of housing (93) is not coupled to the ultrasonic tool (70), but is coupled to the ultrasonic tool housing (72, see Figure 2). Thus, how does the first end of the housing couple to the ultrasonic tool (70)? Is this coupling an indirect coupling (i.e. through the connection of parts therebetween [the ultrasonic tool housing])? Or did the applicant mean to disclose that an ultrasonic tool housing operably couples to the first end of the housing? In order to expedite prosecution, the examiner has interpreted this claim as requiring that, “the ultrasonic tool housing operably couples to the first end of the housing.” However, appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrick et al. (2006/0272120).
In reference to claim 1, Barrick et al. disclose a cleaning system (100), the cleaning system comprising: an extractor accessory tool (Figures 1 and 10), comprising: a housing (under a first interpretation at 908 or under a second interpretation at 908/112) with a first end (under the first interpretation is formed at the upper end of 908 in Figure 10 or under the second interpretation at the lower end of 112 in Figure 12) adapted to selectively couple an airflow connector (under the first interpretation the airflow connector is at 906 or 112, see Figures 1 and 10 or under the second interpretation the airflow connector is at 1226 in Figure 12) and a second end (under the first interpretation is formed as the lower end of 908 in Figure 10 or under the second interpretation the second end is also formed as the lower end of 908 in Figure 10) opposite the first end (Figure 10), an airflow pathway located within the housing and adapted for fluid communication with a recovery container (108) via the airflow connector (Paragraph 40), and an ultrasonic tool (i.e. the ultrasonic cleaning implement, see portion from Paragraph 79 below) operably coupled to the extractor accessory tool (Paragraph 79).. 
“The brush may also be replaced by an ultrasonic cleaning implement that agitates the surface with ultrasonic waves to enhance the cleaning operation.”

In reference to claim 2, Barrick et al. disclose that the extractor accessory tool further comprises a fluid delivery pathway (extending from inlet 934 to tank 106) adapted for fluid communication with a supply container (106, Paragraph 40). 

In reference to claim 3, Barrick et al. disclose that the ultrasonic tool further includes an ultrasonic tool housing (110) with a delivery conduit (902) defining at least a portion of the fluid delivery pathway (Paragraphs 40, 56 and 69). 

In reference to claim 4, As Best Understood, Barrick et al. disclose that the housing of the extractor accessory tool comprises an ultrasonic tool receiver (at 912 under both interpretations of the housing, as previously discussed above) configured to selectively receive an ultrasonic tool housing (at 910 of housing 110, Figure 10) or that selectively receives the ultrasonic tool (i.e. the ultrasonic cleaning implement, at least through the connection of parts [i.e. 962/964/972] therebetween). 

In reference to claim 5, As Best Understood, Barrick et al. disclose one of the ultrasonic tool receiver or the ultrasonic tool housing comprises a detent (914) and the other of the ultrasonic tool receiver or the ultrasonic tool housing comprises a detent opening (912) configured to receive the detent to secure the ultrasonic tool within the ultrasonic tool receiver (Paragraph 70). 

In reference to claim 6, As Best Understood, Barrick et al. disclose that the ultrasonic tool housing (110) operably couples (at 910) to the first end of the housing (Figure 10). 

In reference to claim 7, Barrick et al. disclose that the extractor accessory tool is a wand (at 908) because it is a “slender stick or rod” (see Figure 10) which meets the definition of the term “wand” as defined by www.dictionary.com as being; “a slender stick or rod…”. Thus, since the definition has been met the limitation of the claim is also met. 

In reference to claim 8, Barrick et al. disclose that the ultrasonic tool comprises an ultrasonic tool housing (110) having a peripheral side wall (910) having a mounting surface (914) on which the wand is received (Figures 9 and 10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrick et al. (2006/0272120) in view of Hansen et al. (2015/0020329). 

In reference to claim 9, Barrick et al. disclose the claimed invention as previously mentioned above, but lack, the ultrasonic tool further comprises an ultrasonic horn proximate the first end. However, Hansen et al. teach that it is old and well known in the art at the time the invention was made to provide an ultrasonic tool (60) comprising an ultrasonic horn (64) proximate a first end (68, Paragraph 23 and Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ultrasonic tool, of Barrick et al., with the known technique of providing an ultrasonic tool comprising an ultrasonic horn, as taught by Hansen et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively removes organic stains or soils via oxidation and can treat stains having an unstable bond structure (for example, double bonded carbons), including both visible stains and odors.

In reference to claims 10 and 17, Barrick et al. disclose that the ultrasonic tool housing (110) includes at least two projections (962 and 964) at least partially surrounding the ultrasonic horn, since the ultrasonic tool would be located in the same location of element (980), which is shown as being surrounded by projections (962 and 964, Figures 1, 9 and 10). 

In reference to claim 12, Barrick et al. disclose an accessory for an extraction cleaner having a fluid delivery system (Paragraph 40) comprising a supply container (106) and a recovery system (Paragraph 40) comprising at least a suction source (Paragraphs 44 and 46) and a recovery container (108), the accessory comprising: a housing (under a first interpretation at 908 or under a second interpretation at 908/112), an airflow pathway (extending from 934 to tank 108, Paragraph 40) extending through the housing between an air inlet (934) and an air outlet (outlet of 112), wherein the air outlet is configured for fluid communication with the recovery container (Paragraph 40), a fluid delivery pathway (extending from inlet 934 to tank 106) extending between a fluid inlet (at outlet of the supply tank) and a fluid outlet (at outlet of 902) and having at least a first portion (see portion of 902 extending through 908) extending through the housing (Figure 9) and wherein the fluid inlet is configured for fluid communication with the supply container (Paragraph 69), and teaches of including an ultrasonic tool (i.e. the ultrasonic cleaning implement, see Paragraph 40) operably coupled to the housing (see Paragraph 70), but lacks forming the ultrasonic tool as an ultrasonic horn and an ultrasonic transducer operably coupled to the ultrasonic horn and adapted to vibrate the horn. However, Hansen et al. teach that it is old and well known in the art at the time the invention was made to provide an ultrasonic tool (60) comprising an ultrasonic horn (64) and an ultrasonic transducer (62) operably coupled to the ultrasonic horn and adapted to vibrate the horn (Paragraphs 23, 24 and 52 and Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ultrasonic tool, of Barrick et al., with the known technique of providing an ultrasonic tool comprising an ultrasonic horn and an ultrasonic transducer, as taught by Hansen et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively removes organic stains or soils via oxidation and can treat stains having an unstable bond structure (for example, double bonded carbons), including both visible stains and odors.

In reference to claim 13, Barrick et al. disclose that at least a portion (at 908 or at 112) of the housing is tubular (Figure 10), with the fluid delivery pathway extends parallel to the airflow pathway (because both pathways extend within 112 which is shown as being straight in Figure 9) at the tubular portion (Figures 9 and 10). 

In reference to claim 14, Hansen et al. disclose that the ultrasonic horn is proximate at least one of an air inlet or a fluid outlet (at 54 or 92, Figures 3 and 4). 

In reference to claim 15, Barrick et al. disclose an ultrasonic tool housing (110) selectively operably couplable (at 910/914) to the housing (at 908) and wherein the ultrasonic tool (having a horn s taught by Hansen et al.) is mounted within the ultrasonic tool housing because ultrasonic tool (i.e. “the ultrasonic cleaning implement”, see Paragraph 79) replaces the brush (980) which is held within housing (110, Paragraph 79). 

In reference to claim 16, Barrick et al. disclose at least a second portion (portion extending within 110) of the fluid delivery pathway extends through the ultrasonic tool housing (Paragraph 56).

In reference to claim 18, Barrick et al. disclose that the fluid outlet is located within the ultrasonic tool housing and is adapted to direct fluid (by movement of the device) onto the ultrasonic tool (Paragraph 69). 

In reference to claim 20, Barrick et al. disclose that the ultrasonic tool is received within the housing proximate both the air inlet (934) and the fluid outlet (i.e. the outlet of 902, Paragraph 69).

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Barrick et al. (2006/0272120) in view of Everette, Jr. (8595892). 

In reference to claim 11, Barrick et al. disclose the claimed invention as previously mentioned above, but lack, an agitator operably coupled to at least one of the housing or the ultrasonic tool housing. However, Everette, Jr. teaches that it is old and well known in the art at the time the invention was made to provide a cleaner that includes both an ultrasonic tool (38) and an agitator (36) operably coupled to at least one of the housing or the ultrasonic tool housing (14, Figure 1 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Barrick et al., with the known technique of providing an agitator operably coupled to at least one of the housing or the ultrasonic tool housing, as taught by Everette, Jr., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively agitates dispensed liquid within and upon the floor surface thereby more effectively cleaning the floor surface during normal operation. 

Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Barrick et al. (2006/0272120) in view of Hansen et al. (2015/0020329) and Everette, Jr. (8595892). 

In reference to claim 19, Barrick et al. disclose the claimed invention as previously mentioned above, but lack, an agitator operably coupled to at least one of the housing or the ultrasonic tool housing. However, Everette, Jr. teaches that it is old and well known in the art at the time the invention was made to provide a cleaner that includes both a ultrasonic tool (38) and an agitator (36) operably coupled to at least one of the housing or the ultrasonic tool housing (14, Figure 1 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Barrick et al., with the known technique of providing an agitator operably coupled to at least one of the housing or the ultrasonic tool housing, as taught by Everette, Jr., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively agitates dispensed liquid within and upon the floor surface thereby more effectively cleaning the floor surface during normal operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krebs et al. (2015/0327741) teaches that it is known in the art to attach a hose (28) to a cleaning tool (100) by using a detent aperture (250) on the cleaning tool and a detent on the hose (Paragraph 45). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723